- United States District Court
Northern District of California

10
11
12
13
14
15

16

17
18
19
20
21
22
23
24
25
26
27
28

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA |

SAN JOSE DIVISION
UNITED STATES OF AMERICA, Case No. 19-cr-00097-BLF-1
Plaintiff,
ORDER RE LETTER WITH REQUEST
V. TO BE FILED UNDER SEALED
RAMON TORRY,
Defendant.

 

 

On October 7, 2019, the Court received a letter from counsel representing an individual
that is not a party to this case, requesting that Defendant Ramon Torry’s sentencing submission be
withdrawn from the public docket and that a redacted version be filed. The Court hereby

ORDERS that this letter be filed under seal on the docket.

IT IS SO ORDERED.

pray - ‘C, [q
Dated: OOS EL co! 4

  

 

BEF TLABSON Mo
United States District Judge

 
